Citation Nr: 0832575	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-39 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chest pain as a result of thoracotomy by 
the VA medical center in Seattle, Washington, (VAMC) in 
December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to April 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2000, the veteran underwent a thoracotomy at the 
VAMC.  The veteran contends that he suffers from pain and 
other residual disability from the procedure.  Complete 
records, including the authorization and consent forms, 
regarding this procedure are not of record.  An opinion to 
determine the extent and etiology of any additional 
disability as a result of the thoracotomy, considering all of 
the records regarding the procedure, is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records from 
the December 2000 procedure at the VAMC, 
particularly any authorization and 
consent forms signed by the veteran 
relating to the surgery.

2.  After completion of the foregoing, 
return the claims file to the examiner 
who conducted the June 2005 VA 
examination.  The examiner must provide 
an opinion as to whether there is any 
additional disability of the chest which 
was (a) caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical, or surgical 
treatment, or examination, or (b) is due 
to an event not reasonably foreseeable.  
In addressing these questions, the 
examiner must state whether VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider in conducting the excision.  In 
determining whether an event was not 
reasonably foreseeable, the examiner must 
discuss whether or not any resultant 
residual is considered to be an ordinary 
risk of such a procedure.  If prior 
authorization and consent forms are 
obtained and did not disclose such risk 
to the veteran, the examiner must discuss 
whether they are the type of risk that a 
reasonable health care provider would 
have disclosed to the veteran.  A 
complete rationale for all opinions must 
be provided.  If the examiner who 
conducted the June 2005 VA examination is 
unavailable, obtain these opinions from 
an appropriate physician.  

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

